Barnes, J.,
concurring separately.
. The policy of the law is to preserve the homestead for the use of, and to furnish shelter for, the family, and it therefore contains the wise, just and humane provision that the homestead cannot be incumbered except by a contract in writing signed and acknowledged by both husband and wife. In this case the husband refused to waive his right or incumber his homestead, and his wisdom and forethought seem to be fully justified by the record.
It appears that the wife is dead, and, if the view expressed in the dissenting opinion should prevail, the plaintiff would be allowed to deprive the defendant and his family of their home for the repayment of the money advanced by it to improve the property in question. For this the law gives the plaintiff no lien. It is true that the materialman and a contractor who performed labor and furnished material for that purpose could have obtained a lien on the homestead therefor, but the law makes no *635provision for such a lien in favor of one who advances money with which to pay for such improvements.
It is suggested in the dissenting opinion that the sole ground of defendant’s refusal to sign the contract was to avoid a personal liability. This suggestion does not seem to be supported by the record. On the contrary, his refusal must have been made in anticipation of the situation which now confronts him — that of having the home for himself and family swept away by the plaintiff’s demands. I am therefore of opinion that the views expressed by the majority of the court are correct.
Again, it may be assumed that the property is of sufficient value to satisfy the plaintiff’s claim without resort-' ing to the homestead, which should not be sacrificed for that purpose.